Citation Nr: 0727130	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-29 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than April 18, 
2000, for the award of a 70 percent rating for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than April 18, 
2000, for the award of a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1966 to February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in October 2003 and 
January 2004 by the Buffalo, New York, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  A July 2004 
rating decision found clear and unmistakable error in the 
assigned temporary total evaluation effective dates for PTSD.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The August 1992 rating decision denying an application to 
reopen a claim for entitlement to service connection for PTSD 
is final.

3.  The veteran's application to reopen his claim for 
entitlement to service connection for PTSD was received by VA 
on December 6, 1994; there is no evidence of any earlier 
pending formal or informal claim.

4.  The medical evidence demonstrates the veteran's service-
connected PTSD was manifested by severe symptoms warranting a 
100 percent schedular disability rating since the date of his 
application to reopen the claim on December 6, 1994.

5.  A formal or informal claim for entitlement to TDIU was 
not received prior to December 6, 1994, the effective date of 
the award of entitlement to service connection for PTSD.




CONCLUSIONS OF LAW

1.  The criteria for an effective date from December 6, 1994, 
for a 100 percent schedular rating for PTSD have been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.400 (2006); and 38 C.F.R. § 4.16(c) (effective prior to 
November 7, 1996).

2.  The issue of entitlement to an effective date earlier 
than April 18, 2000, for the award of a total disability 
rating based on individual unemployability is moot.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in November 2003.  That letter generally 
notified the veteran of VA's responsibilities in obtaining 
information to assist in completing his claims, identified 
the veteran's duties in obtaining information and evidence to 
substantiate his claims, and requested that he send in any 
evidence in his possession that would support his claims.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Here, the notice 
requirements pertinent to the issues addressed in this 
decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  Because of the decision in this case, any 
deficiency in the initial notice to the veteran of the duty 
to notify and duty to assist in claims involving a disability 
rating and an effective date for the award of benefits is 
harmless error.  The notice requirements pertinent to the 
issues on appeal have been met and all identified and 
authorized records relevant to these matters have been 
requested or obtained.  Further attempts to obtain additional 
evidence would be futile.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claims would not cause any prejudice to 
the appellant.

The effective date for an award of disability compensation 
based on an original claim for direct service connection, if 
the claim is received within one year after separation from 
service, shall be the day following separation from active 
service or the date entitlement arose; otherwise, and for 
reopened claims, it shall be the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.400 (2006).  

Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a) 
(2006).  Effective dates are assigned from the date which 
benefits would have been payable if the corrected decision 
had been made on the date of the reversed decision.  
38 C.F.R. § 3.400(k).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.151(a) (2006).  VA regulations also provide 
that the terms claim and application mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2006).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

The Court has held that the fact the appellant had previously 
submitted claim applications, which had been denied, is not 
relevant to the assignment of an effective date based on a 
current application.  Washington v. Gober, 10 Vet. App. 391, 
393 (1997).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  

The Court has also held that a total rating based upon 
individual unemployability was merely an alternate way to 
obtain a total disability rating without being rated 100 
percent disabled under VA's Schedule for Rating Disabilities.  
See Norris v. West, 12 Vet. App. 413, 420-421 (1999); see 
also Roberson v. Principi, 251 F.3d 1378 (2001).  The Court 
further held that a claim for a total disability rating based 
on individual unemployability was reasonably raised when a 
claimant, whose schedular rating met the minimum criteria 
under 38 C.F.R. § 4.16(a), requested entitlement to an 
increased rating and when there was evidence of current 
service-connected unemployability in the claimant's claims 
file or in records under VA control.  Norris, 12 Vet. App. at 
421.

The Board notes that the schedular criteria for evaluations 
of psychiatric disabilities were amended, effective November 
7, 1996.  The Rating Schedule, prior to the amendments, 
provided a 70 percent rating with evidence of "severe" 
impairment of social and industrial adaptability.  See 
38 C.F.R. § 4.132, General Rating Formula for Psychoneurotic 
Disorders (effective prior to November 7, 1996).  Regulations 
also provided that TDIU was not for application when the only 
compensable service-connected disability was a mental 
disorder assigned a 70 percent evaluation and the disorder 
precluded the veteran from securing or following a gainful 
occupation which in such cases required the assignment of a 
100 percent schedular evaluation under the appropriate 
diagnostic code.  38 C.F.R. § 4.16(c) (effective prior to 
November 7, 1996). 

In this case, the record shows an August 1992 rating decision 
denied the veteran's application to reopen a claim for 
entitlement to service connection for PTSD.  He submitted a 
notice of disagreement from that determination, but did not 
perfect his appeal subsequent to the issuance of a statement 
of the case and the decision became final.  The veteran 
submitted an application to reopen the claim for entitlement 
to service connection for PTSD received by VA on December 6, 
1994.  There is no evidence of any earlier pending formal or 
informal claim.  A formal application for TDIU was received 
on April 8, 2000, indicating the veteran had last worked in 
1982.

Records show an April 1988 Social Security Administration 
(SSA) determination found the veteran had been precluded from 
working because of his PTSD and history of alcoholism since 
1978.  Entitlement to SSA disability benefits was established 
effective June 30, 1978.  

The medical evidence shows the veteran had a period of VA 
hospitalization from May to June 1992 with a diagnosis of 
chronic severe PTSD.  He was also hospitalized from January 
to March 1995 and the discharge diagnoses included chronic 
severe PTSD.  The report was signed by Dr. H.E.T., a VA staff 
psychiatrist.  Records show the veteran was hospitalized with 
diagnoses including PTSD for approximately two weeks in May 
1995, one week in September 1995, one month in July 1996, two 
months from August to October 1996, and one month from 
November to December 1996.  An October 1996 report noted the 
veteran was considered employable.  A December 1996 discharge 
summary signed by Dr. H.E.T. included a diagnosis of severe 
PTSD.  

On VA compensation examination before Dr. H.E.T. in September 
2002 the veteran reported that he had been receiving SSA 
disability benefits since 1987 and that he had been unable to 
handle working.  The diagnoses included chronic severe PTSD.  
It was noted the veteran had experienced social and 
occupational disappointments as a direct result of his PTSD.  
The examiner also stated that the veteran certainly had not 
had any reduction of symptoms since he was seen in the mid-
1990's despite his having been in three inpatient PTSD 
programs.  

Service connection was established in an October 2003 rating 
decision.  Staged and temporary total ratings were assigned 
from December 6, 1994.  A January 2004 rating decision 
established entitlement to TDIU effective from April 8, 2000.

Based upon, the evidence of record, the Board finds the 
veteran's service-connected PTSD warranted a 100 percent 
schedular disability rating since the date of his application 
to reopen the claim on December 6, 1994.  The medical 
evidence demonstrates the disorder was manifested by severe 
symptoms sufficient for the assignment of a 70 percent 
schedular rating since the date of the reopened claim.  The 
evidence also demonstrates the veteran was precluded from 
securing or following a gainful occupation because of severe 
PTSD symptoms and frequent periods of hospitalization.  
Although records show service connection has also been 
established for the postoperative residuals of a deviated 
nasal septum, a noncompensable rating has been assigned and 
PTSD is the veteran's only compensable disability.  In light 
of the regulations applicable at the time of the veteran's 
initial claim to reopen, a 100 percent schedular was 
warranted effective from December 6, 1994.

The Board also notes that a formal or informal claim for 
entitlement to TDIU was not received prior to December 
6, 1994, which was the effective date of the award of 
entitlement to service connection for PTSD.  Therefore, the 
issue of entitlement to an effective date earlier than April 
18, 2000, for the award of a total disability rating based on 
individual unemployability is moot.




ORDER

Entitlement to an effective date from December 6, 1994, for a 
100 percent schedular rating for PTSD is granted, subject to 
the regulations governing the payment of monetary awards.

The issue of entitlement to an effective date earlier than 
April 18, 2000, for the award of a total disability rating 
based on individual unemployability is moot.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


